Exhibit 10.1

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (“Agreement”) is made and entered into this 31st day
of January, 2006, by and between Roderick English (“Executive”) and Remy
International, Inc. (“Company”). The Executive and the Company are referred to
herein as the “Parties.”

 

BACKGROUND

 

WHEREAS, the Executive is currently employed by the Company as Sr. Vice
President, Human Resources and Communications; and

 

WHEREAS, the Parties desire to terminate their employment relationship and enter
into this Agreement to reflect the compensation and other benefits to which
Executive will be entitled by reason of his separation;

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby the Parties agree as follows:

 

TERMS

 

1. Special Assignment. Effective as of the date of this Agreement and continuing
until October 31, 2006, the Executive shall be placed on special assignment.
During the period of special assignment, the Executive shall not be an officer
of the Company or a fiduciary with respect to any Company benefit plans or
programs but shall continue as an employee of the Company and shall be paid the
same monthly salary at the annual rate of $303,480. In addition, during the
period of special assignment, the Executive shall be eligible to participate in
the Company’s employee benefit plans (as such plans exist from time to time) on
the same basis as other active employees. During the period of special
assignment, the Executive shall not be required to report to the Company’s
offices but shall make himself available on an as needed basis (not to exceed 40
hours in any given week) to assist with issues and matters related to labor
relations, human resources and Company litigation. The Executive shall remain
subject to all Company policies and procedures during his period of special
assignment. In the event the Executive is terminated by the Company for cause
prior to November 1, 2006, the Executive shall not be entitled to any further
compensation or benefits hereunder (including amounts payable under Section 3
below).

 

2. Retirement. Effective as of the close of business on November 1, 2006, the
Executive hereby retires as an employee of the Company and its affiliates.



--------------------------------------------------------------------------------

3. Payments and Benefits. Provided the Executive does not revoke this Agreement
within the revocation period explained below and fulfills his obligations
hereunder, the Executive will be entitled to the following:

 

(a) Base Salary. The Executive shall receive any base salary earned through the
date of the Executive’s retirement paid in accordance with the Company’s normal
payroll practices.

 

(b) Bonus. The Executive shall receive any bonus or incentive payments under the
Company’s Management Bonus Plan (the “Bonus Plan”) to which he is entitled for
the Company’s 2005 fiscal year, when normally paid under the Bonus Plan, but not
for any period after the Company’s 2005 fiscal year.

 

(c) Severance. The Company will pay Executive a severance allowance in the
amount of Executive’s current base monthly salary of $25,290 for 7 months,
beginning November 1, 2006, and ending May 31, 2007 (the “Severance Period”).
The severance allowance will be paid in accordance with the Company’s normal
payroll practices.

 

(d) Split Dollar Life Insurance. Effective as soon as practicable following the
execution of this Agreement, the Company shall release in favor of the Executive
all of the Company’s rights and interest under the Collateral Assignment
Split-Dollar Insurance Agreement related to the universal life policy with
ReliaStar (#S7136720) (the “Policy”) on the life of the Executive and thereafter
the Executive shall be the sole owner of such Policy. The Company shall have no
obligation to pay the 2006 or any future premium with respect to the Policy or
to reimburse the Executive for any such premium or tax liability paid with
respect to the Policy by the Executive.

 

(e) Outplacement. If the Executive wishes, the Company will pay for the senior
executive outplacement service through Right Management Consultants to assist
the Executive in locating another job, for a period of 12 months from the date
of this Agreement or until the Executive begins working for another employer,
whichever occurs first. These payments (which shall not exceed $15,000) are
contingent upon the Executive’s cooperation with the outplacement service and
upon active efforts by the Executive to locate another position.

 

(f) Supplemental Executive Retirement Plan. The Executive shall be entitled to
payment of benefits under the Company’s Supplemental Executive Retirement Plan
(the “SERP”) in accordance with the terms of the SERP.

 

4. Release of Claims. In consideration of the benefits described in Section 3,
to which the Executive agrees he would not be entitled if he did not sign this
Agreement, the Executive hereby releases the Company and all of the other
“Released Parties” (as defined below) from, and waives as against any and all of
the Released Parties, any and all legal claims, liabilities, and causes of
actions (whether known or unknown, accrued or unaccrued, suspected or
unsuspected) that he may have or may claim to have against the Company or any of
the other Released Parties, arising at any time up to and including the date
that he signs this Agreement (“Claims”). In addition, on or about his last day
of employment with the Company, the Executive agrees to enter into a subsequent
release containing terms substantially similar to the provisions of this
Section 4 and covering the period from the date of this Agreement until his last

 

- 2 -



--------------------------------------------------------------------------------

day of employment. The Executive agrees that the foregoing release includes,
covers, and extends to (without limitation) all Claims arising from or relating
to the Executive’s employment with the Company, the terms and conditions of his
employment with Company, and/or the termination of his employment with Company.
Specifically, the Executive is agreeing to release and waive (without limitation
and only by way of example) the following Claims:

 

(a) All Claims arising under any law prohibiting or governing discrimination
based upon any protected characteristic (such as age, race, sex, national
origin, religion, sexual orientation, and disability status), including (without
limitation) Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Equal Pay Act, and the Age Discrimination in Employment
Act (“ADEA”), as well as all similar state and local laws;

 

(b) All Claims arising under any law governing the payment of wages, benefits,
and other compensation, including (without limitation) all Claims arising under
the Employee Retirement Income Security Act of 1974 (ERISA), as amended;

 

(c) All common law Claims, including (without limitation) all Claims for
wrongful discharge/termination, invasion of privacy, defamation, breach of
contract, interference with business or contractual relations, and infliction of
emotional distress; and

 

(d) All Claims arising under any other law or cause of action (whether federal,
state, or local) governing the Executive’s employment with the Company and the
termination of his employment with the Company, including without limitation the
Sarbanes-Oxley Act, and the Worker Adjustment and Retraining Notification Act.

 

Notwithstanding the foregoing, nothing in this Section 4 shall serve to release
any future Claims for benefits not yet due and payable under this Agreement or
under the Company’s tax-qualified retirement plans.

 

The Executive promises not to file or join a lawsuit against the Company or any
of the other Released Parties pleading or asserting any claims released by this
Agreement. If the Executive breaches this promise, in addition to all the other
remedies available to the Company, the Executive will reimburse the Company
(and/or the other applicable Released Parties) for all attorneys’ fees and costs
(or the applicable portion therefore) incurred in defending against any such
released claims. While this Agreement will serve to release any ADEA claims
referenced above, the attorneys’ fees and cost shifting provision set forth in
this paragraph will not apply to any claims challenging the validity of this
Agreement under the ADEA.

 

“Released Parties” shall mean the Company; the Company’s past, present, and
future subsidiaries, parents, and affiliates; all of the foregoing
persons/entities’ successors and/or assigns; all of the foregoing entities’
officers, directors, owners and shareholders, employees, agents,
representatives, insurers, benefit plans (including such plans’ sponsors,
administrators, trustees, insurers, and fiduciaries, and the like), and the
like; and any other person/entity claimed to be jointly and/or severally liable
with any of the foregoing persons/entities with respect to any

 

- 3 -



--------------------------------------------------------------------------------

Claims or through which Company has acted, directly or indirectly, in its
dealings with the Executive.

 

5. Executive Acknowledgment. The Executive acknowledges that he is signing this
Agreement freely and voluntarily, and without reliance on any promise not
expressly contained herein. The Executive further acknowledges that he has been
advised to consult with an attorney prior to signing this Agreement, that he is
entitled to consider this Agreement for a period of twenty one (21) days from
the date he received it, and that he has an additional seven (7) day period
following the date of his signature to revoke this Agreement, which shall not
become effective or enforceable until the revocation period has expired.

 

6. Cooperation. Executive agrees that he will assist the Company and each of its
affiliates in the defense of any claims or potential claims that have been made
or may be made against the Company or its affiliates in any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), and will assist the Company and each of its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates in
any Proceeding, to the extent that such claims may relate to the period of
Executive’s employment by the Company. The Company agrees to reimburse the
Executive for all of the Executive’s reasonable out-of-pocket expenses
associated with such assistance, including travel expenses.

 

7. Return of Documents and Property. The Executive (or his heirs or personal
representative) shall deliver to the Company immediately (i) all documents and
materials containing confidential information relating to the business or
affairs of the Company or any of its affiliates, customers or clients and
(ii) all other documents, materials and other property belonging to the Company
or its affiliates, customers or clients that are in the possession or under the
control of the Executive with the exception of the personal computer, cell phone
and blackberry which shall become and remain the property of Executive.

 

8. Confidential Information. Except solely as required in the performance of his
duties to the Company, the Executive shall at no time use for himself or others,
or disclose to others, any confidential information including without
limitation, trade secrets, data, know-how, design, developmental or experimental
work, Company relationships, computer programs, proprietary information bases
and systems, data bases, customer lists, business plans, financial information
of or about the Company or any of its affiliates, customers or clients, unless
authorized in writing to do so by the Company, but excluding any information
generally available to the public or information which Executive possessed prior
to his employment with the Company. The Executive understands that this
undertaking applies to the information of either a technical or commercial or
other nature and that any information not made available to the general public
is to be considered confidential. The Executive acknowledges that such
confidential information as is acquired and used by the Company or its
affiliates is a special, valuable and unique asset. All records, files,
materials and confidential information obtained by the Executive in the course
of his employment with the Company are confidential and

 

- 4 -



--------------------------------------------------------------------------------

proprietary and shall remain the exclusive property of the Company or its
affiliates, as the case may be.

 

9. Noncompetition. By and in consideration of the severance and other benefits
to be provided by the Company hereunder, the Executive agrees, unless the
Executive requests in writing to the Company, and is thereafter authorized in
writing to do so by the Chief Executive Officer at the Company, that during the
Severance Period, the Executive shall not directly or indirectly, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be employed or otherwise connected in any manner with, including
without limitation as a consultant, any business which at any relevant time
during said period directly or indirectly competes with the Company or any of
its affiliates in the State of Indiana, the United States or in any other
country in which the Company does business. Notwithstanding the foregoing, the
Executive shall not be prohibited during the non-competition period described
above from being a passive investor where he owns not more than five period
(5%) of the issued and outstanding capital stock of any publicly-held company.
The Executive further agrees that during said period, the Executive shall not,
directly or indirectly, solicit or induce, or attempt to solicit or induce, any
employee of the Company or its affiliates to terminate employment or hire any
such employee, provided that the Executive shall be permitted to hire any such
employee who is involuntarily terminated by the Company.

 

10. Enforcement. The Executive acknowledges that (i) the Executive’s work for
the Company has given him access to the confidential affairs and proprietary
information of the Company and its affiliates; (ii) the covenants and agreements
of the Executive contained in Sections 8 and 9 are essential to the business and
goodwill of the Company and its affiliates; and (iii) the Company would not have
entered into this Agreement but for the covenants and agreements set forth in
Sections 8 and 9. The Executive further acknowledges that in the event of his
breach or threat of breach of Sections 8 and 9 of this Agreement, the Company,
in addition to any other legal remedies which may be available to it, shall be
entitled to appropriate injunctive relief and/or specific performance in order
to enforce or prevent any violations of such provisions, and the Executive and
the Company hereby confer jurisdiction to enforce such provisions upon the
courts of any jurisdiction within the geographical scope of such provisions.

 

11. Amendments. This Agreement may be amended, modified or superseded only by a
written instrument executed by both of the Parties hereto.

 

12. Governing Law. Except to the extent such laws are superseded by federal law,
this Agreement shall be governed by the laws of the state of Indiana, without
reference to principles of the conflicts of laws.

 

13. Prior Agreements. This Agreement contains the entire agreement between the
Parties relative to its subject matter, and fully supersedes any and all prior
oral or written agreements or understandings between the Parties pertaining to
the Executive’s employment or termination of employment.

 

- 5 -



--------------------------------------------------------------------------------

14. Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the Company and the Executive and their respective heirs,
executors, personal representatives, successors and permitted assigns.

 

15. Withholding of Taxes. All payments made by the Company to the Executive
under this Agreement shall be subject to the withholding of such amounts, if
any, relating to tax, and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.

 

16. Invalidity of Portion of Agreement. If any provision of this Agreement or
the application thereof to either Party shall be invalid or unenforceable to any
extent, the remainder of this Agreement shall not be affected thereby and shall
be enforceable to the fullest extent of the law. If any clause or provision
hereof is determined by any court of competent jurisdiction to be unenforceable
because of its scope or duration, the Parties expressly agree that such court
shall have the power to reduce the duration and/or restrict the scope of such
clause or provision to the extent necessary to permit enforcement of such clause
or provision in reduced or restricted form.

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

REMY INTERNATIONAL, INC.

By:

  /S/ Rajesh K. Shah

EXECUTIVE

/S/ Roderick English

Roderick English

 

- 6 -